Dorsey, J,.
delivered the opinion of the court.
It is conceded in the argument of this case, and admitted by the answer of the appellants, that had all the tickets been sold in the schemes drawn under the act of 1838, chapter 323, and its supplement of 1839, chap. 52, confirming lottery privileges on certain commissioners therein named, a much larger amount would have been raised, than the sum prescribed in those acts of Assembly. But it is alleged by the appellants, that only a small portion of the tickets in the schemes drawn, were sold; and that the amount received by the commissioners from the schemes which they drew, and from those which were sold by them, and drawn by other persons, formed but a very small portion of the' sum of $225,000, which under the acts *519of Assembly, they say, they were authorised to realize, and they insist, that under the lottery privilege, they still have the' right to continue the drawing or sales of lottery schemes, iir the mode they have heretofore pursued, until they shall have actually realized the nett sum of $225,000. On the other hand it is contended, that the schemes already drawn under the sanction of the Town Hall Commissioners, have more than exhausted the lottery franchise. Upon the true construction therefore of the nature of the franchise conferred by the two acts of Assembly in question, and the powers given for its exercise and enjoyment, must mainly depend the determination of the matters in controversy in this case.
On the part of the appellants it is urged, that it was the intention of the Legislature, that the amount which the lottery grant proposed to raise should be actually raised; and that a failure to do so was not contemplated by the Legislature. From this abstract proposition we see no reason to dissent. But why was it that such was the legislative contemplation and intent? Because it assumed, that a sale would be made of all the tickets mentioned in the schemes drawn. It intended that the privilege granted should be fixed and certain; not as contended for in the argument, that it should fluctuate and change with the tide of good or ill luck, and expand and contract with the gain and loss of the wheel. When a scheme is drawn, the legislative assumption is, that all the tickets are sold; that the sum actually raised by the drawing was that which the scheme upon its face purported to raise. If then the owner of a scheme upon a sale of but part of the tickets, sees fit to draw it in contemplation of law, he is the purchaser of all the unsold tickets, and entitled to all the prizes they may draw. Should, therefore, for example, a scheme of a million of dollars (with the usual deduction of fifteen per cent.) be drawn, whilst one-half of the tickets remained unsold, and all the prizes, as by possibility they might be, were drawn by the unsold tickets, in the eye of the law, the lottery privilege would not by this tide of good fortune be thereby changed; the sum raised from it would be but $150,000, although the gross sum actually gained *520by the owner of the scheme, would be $500,000. So on the other hand, had all the prizes come out to the tickets which had been sold, the sum raised in legal contemplation, by the drawing of the schemes, would have been the same, although the proprietor of the scheme would in fact have lost the sum of $350,000, in addition to the amount which he was to have raised by the lottery. To prove the legislative assumption, that all the tickets are sold, in the lotteries drawn under grants from the Legislature, we do not entirely rely upon the notoriety of the fact, that such lotteries were so drawn; but think it satisfactorily shown by reference to the provisions of some of the acts of Assembly in relation to such grants. All the grants in terms provide for the sale of the tickets and drawing of the lotteries; and not an intimation is to be found in any of them, which looks to a drawing of the schemes before the tickets are sold. By the act of 1816, chap. 259, entitled “an act for the encouragement of literature,” managers were appointed to raise by lotteries to be drawn by them, the sum of $50,000 annually, for five years, for the increase of the school fund of the State. And the managers were required under the direction of the Treasurer of the Western Shore, to deposit in such Bank as he might direct, the monies by them received for the tickets sold, to be applied to the payment of prizes, &c. In case of any deficiency in the money so received, no other means were provided by which the prizes could be paid. In almost all the previous lottery grants, the only bond given to secure the payment of prizes, bound the commissioners or managers only to the application of the moneys received from the schemes drawn, to the payment of prizes. It is therefore for the reasons assigned in the opinion of the court in the case of Phalen and Morris vs. The State of Maryland, a matter of the clearest iuference, that the Legislature contemplated a sale of all the tickets in the schemes of the lotteries drawn.
But we are not left to mere inferences to ascertain the meaning and design of the Legislature upon this subject, they have given us what is equivalent to an unequivocal declaration of their intention in this respect.
*521raise the sum authorised to be raised ;• that in all such cases, the power and authority given to raise money thereby, be and the same is hereby considered as completed, and the power to draw any other lottery or lotteries, under the same authority, be and the same is hereby declared at au end.’
This enactment, though not in terms declaratory, yet such must be its judicial construction; and it must be regarded as of controling influence, in the ascertainment of the legislative will, in all subsequent acts upon such subjects. The act of 1817, chap. 154, was not only intended to provide for the raising of a revenue for the State, by the appointment of a board of lottery commissioners to draw schemes for that purpose, but it prescribed also, certain rules and regulations in respect to all other lotteries to be drawn in the State. By its 5th section it enacts, that the managers of all lotteries thereafter to be drawn, should first submit the schemes thereof to the said lottery commissioners, who were directed to approve the same, if not contrary to that act, or the law authorising the same.
By the third section of the act of 1828, chap. 129, it is enacted, “that in determining the amount which may be raised by lottery in virtue of any grant made by this State, the lottery commissioners shall not allow any deduction to be made from the sum of money, which any scheme of any lottery that shall be drawn under any such grant, shall purport to raise, because of any ticket or tickets or parts of tickets therein remaining unsold, at the time of drawing the same.” With these enactments before us, and also the act of 1818, chap. 179, sec. 2, requiring a payment into the treasury, for the use of the State, of five per centum on the gross amount of prizes in every lottery before it is drawn; we w'ere at a loss to conceive how any reasonable doubt could exist, as to the test by which the exhaustion of legislative lottery grants as to be ascertained; the amount which, in the contemplation of the Legislature, was raised by such scheme drawn, and the number of tickets to be sold previous to such drawing.
But it has been urged in the case before us, that the third section of the act of 1828, chap. 129, has nothing to do with *522subsequent laws, relating only to pre-existing, grants- From this interpretation of the 3rd section of the act- of 1828, chap-129,. we entirely dissent. It prescribes a rule of conduct for the lottery commissioners in all future time, as well in its terms as in its nature and object, embracing future, as well as antecedent grants; and viewing it in connection with the two preceding sections of the act,, we cannot be induced to doubt upon the subject- It is said there could have been no motive in making it operative on future legislation, as in every subsequent grant there might be inserted a similar provision. This suggestion makes no change in our opinion on the subject. We hold the provision to be wise and salutary; and upon the soundest rules of construction more unobjeetionably and peculiarly applicable to subsequent, than prior enactments. It gives a uniform rule of construction embraeingall lottery grants, not clearly exempted from its influence by the Legislature. It evinces a spirit of impartial legislation, worthy of all praise; and would present strong claims to our sanction-, if recommended by nothing but its economical operation upon the time and expenditure of the General Assembly, and its prevention of redundancy in legislative enactments.
The argument of the appellant’s counsel tends to the repudiation of all general statutory provisions operating on future legislation, in opposition to the opinions of the most upright and enlightened jurists. But even suppose the argument to be a sound one; that this section of the act of 1828-, applied only to existing lottery grants, yet connecting it with the act of 1817, it furnishes such conclusive evidence of the legislative will, when acting on such subjects, that its influence on our opinion would not be materially affected.
Under the acts of 1817, chap. 154, sec. 5, and 1828, chap. 129, sec. 3, powers in their nature judicial, not merely ministerial, are conferred upon the lottery commissioners. And as a .general proposition it is unquestionably true, that all schemes of lotteries thereafter drawn, whether under antecedent or subsequent legislative grants, must be submitted to them for their approval and determination, whether they are authorised by *523law. If the face of the schemes furnish not the test of exhaustion, and the owners thereof may at their pleasure, upon a sale of any portion of the tickets, draw the lotteries, and the lottery grant is only exhausted to the extent of the sum actually realized by the drawing, it is absurd to submit the determination of the authority to draw the scheme to the lottery commissioners, because they have no possible means of judging correctly on such a subject. All the facts upon which their judgment should be founded, are sealed in the bosom of him who is interested in concealing them; and they have no authority given them to enforce their revelation. To our minds it is clear, that the Legislature never contemplated the drawing of lotteries upon the sale of a small portion of the tickets, and that the standard of exhaustion was not the sum actually raised by the drawing, or they would have required of its owner, after the drawing of every scheme, a statement on oath, of the amount realized by such drawing. It is also said, that the act of 1835, chap. 205, commonly called the consolidation lottery law, is conclusive as to their construction of the powers, given in all grants of lotteries by the Legislature; that act authorising the lottery commissioners to raise for the grantees, in the same manner that they raise money on the drawing of lotteries for the benefit of the State, the nett amount specified in each consolidated lottery grant. We cannot give to the act of 1835, the effect imputed to it. Its object was in no wise, to declare or recognize the rights created by the lottery grants previously to their consolidation; but it was in effect, a bargain between the Legislature and those grantees, by which the accustomed mode of realizing the objects of those grants was changed, and new facilities afforded in consideration of which, those grants were withdrawn from all competition or conflict with State lotteries for revenue; and what was a more prominent object with the Legislature, it was thereby enabled more speedily to consummate those lottery grants, and thus hasten the epoch they desired, of putting an end to all drawing of lotteries in Maryland. To impute to the Legislature the de - sign of conferring by implication on lottery grantees, not com*524ing in under the act of 1835, and on all subsequent grantees of lottery privileges; the benefits of that act of Assembly is, we think, a construction which has nothing but its novelty to recommend it, and is in manifest conflict with the intent of the Legislature. Some stress has been laid on the alleged peculiarity of the phraseology of ihe first section of the act' of 1838, which appoints commissioners with authority by a scheme or schemes of lottery, to raise the sum of $150,000. In all previous lottery grants, it is asserted, that the authority given is to propose a scheme or schemes to raise “the sums of money mentioned in the acts of Assembly.” An examination of the various acts of Assembly conferring lottery privileges prior to T838, shows, that this assertion is not sustained by the facts from which it is alleged to appear. By the act of 1809, chap. 63, for -drawing a lottery or lotteries in Middletown, in Frederick county, commissioners are authorised, not as is said “to •propose a scheme to raise,” &c, but “to raise by lottery or lotteries at any place within this State, a sum not exceeding two thousand dollars.” The act of 1809, chap, 150, appoints managers of a lottery, and empowers them, not as stated “to propose a scheme,” &c., but “to raise eight thousand dollars.” The.same may be said of the acts of 1810, chap. 27 — 1811, ch. 54 — and the acts of 1803, chap. 74, sec. 5 — 1804, ch, 100— 1807, chap, 42 — 1810, chap. 40 — 1811, chap. 148 — 1813, ch. 132 — 1814, ch. 116 — 1815, ch. 209, and other acts which might be referred to, are identical in terms, (if not stronger) with the act oí 1838. And yet these acts of Assembly are so similar in their nature and objects, and all their provisions with those passed at the same sessions, in which the words “to propose a scheme, &c.,” are used, that after carefully examining them, with a view to their true interpretation, we can arrive at no other conclusion than that, though the terms and expressions as to the raising of money by the drawing of lotteries are somewhat variant, yet that the same powers in this respect are, and were designed to be conferred under each act of Assembly. And this conclusion appears to us sufficiently obvious, even if the Legislature had not unequivocally so declared by the acts *525of 1817 and 1828. It is however contended, that conceding to the 3rd section of the act of 1828, the interpretation we have ascribed to it, the act of 1838, chap. 323, is pro hac vice a repeal of it. And this constructive repeal has been based upon a variety of grounds.
First, it is said, that the preamble of the act of 1838, shews its object to be a great “matter of State and general, as well as city interest,” and that its provisions must therefore receive such a construction, as will effectuate the accomplishment of that object. We do not ascribe to this preamble of the act of 1838, that controling influence in expounding its enactments, which would give to them an import, wholly variant from that invariably given, for nearly fifty years, and indeed as far back as we can trace the subject upon our statute books, to all other lottery grants emanating from the Legislature of Maryland. The erection of such a structure as was contemplated, would, to be sure, subserve the public convenience and interest, but the interests of the State at large are quite as much concerned, and as deeply involved in the encouragement and promotion of Christianity and education, (for which purpose numerous lottery grants have from time to time been made,) as they are in the erection of that gigantic structure, the diagram of which has been so imposingly displayed to our view. Dispassionately regarding the subject, we cannot induce ourselves to believe, that the construction of this magnificent building, except in the imaginations of its projectors, is such a paramount object of State policy, of such vital importance to the republic; that the lottery grant made in aid of it, should on that account, receive a construction so fatal to the morality, acknowledged policy, and pecuniary interest of the people of the State, and at war with that given to every other legislative lottery grant, passed within the memory of man.
Secondly, it is asserted in support of the anomolous prerogative construction claimed for the act of 1838, chap. 325, that by its first section, all lotteries drawn under it are exempt from the payment of the five per cent, tax; a privilege or exemption, it is alleged, never before conferred in any lottery *526grant made by the State. - And from this act of favor and munificence, the appellants claim an implied legislative transfer in the drawing of schemes under their act, of all the powers exercised by the lottery commissioners in drawing schemes in aid of the revenue of the State.
• We have-not deemed it necessary to examine the numerous lottery grants, prior to 1838,'to ascertain the truth of this allegation. But let it be conceded, what does it prove ? Nothing more than that the grant of 1838, should be exempted from the operation of that section of the act of 1818, chap. 176, which imposes a tax of five per cent, on all other than State lotteries. Is it a just inference from this partial limited exemption to this lottery grant, that it is therefore exempted from all other regulations, burthens and restrictions, which the acts of Assembly have imposed upon it in common with all others ? That because, by a special provision in the act of 1838, this grant has conferred on it one of the privileges or immunities of State lotteries; therefore it is entitled to the enjoyment of them all? Such a doctrine is novel, to say the least of it; and certainly does not harmonize with the well settled maxim of the law, that “expressio unius est exclusio ulterius.” It has been decided by Baltimore county court, as is shown by the record, (and we mean not to intimate a doubt as to the correctness of that decision, the case not being before us,) that the vendors of the Town Hall lottery tickets are not bound to take out licenses under the act of 1831, chap. 79, as are those who sell tickets in lotteries, drawn for the benefit of the State; the grant of which licenses cannot be made for a less sum than $5,000.
The State lottery commissioners under the act of 1831, chap. 76, sec. 1, cannot sell schemes for the State, unless the purchaser thereof shall stipulate to pay to the. State of Maryland during the year, at least $15,000; nor are they authorised to sell their schemes at a lower rate than five per cent., on the amount of the tickets sold therein. As then the appellant’s counsel throughout their argument, disclaim all idea of a legislative design, in the passage of the act of 1838, to suspend *527or materially impair the revenue of the State, derived from the sale of State lottery schemes; and claim only, that their schemes sold for the accomplishment of a State object should be placed on an equal footing, and in fair competition with State lottery schemes sold for the sake of revenue; can it on any pretence of reason, consistency or justice, be contended, that by a mere implication of the legislative intent, the State Armory and Town Hall lottery grant had bestowed on it, the privileges now claimed. If it possessed them, the inevitable consequence would have been, that until the grant was exhausted, not a dollar could have been raised by the sale of schemes for public revenue. What lottery dealer, acting upon those principles by which they are all governed, would buy State lottery schemes, and pay $5,000 a year by way of licenses for selling the tickets therein, when he could purchase at the same price, to say the least of it, of the Town Hall commissioners, schemes identical in every respect, and possess the same power in the sale of his tickets without paying any thing for it ? Who would treat for a moment, with the State commissioners for the purchase of lottery schemes, when he must guaranty to the State, the payment of at least $15,000, and could make no purchase at a rate below five per cent, on the amount of tickets he should sell; when by buying the same schemes of the Town Hall commissioners, he would be exempted from all guaranty, and might purchase his schemes at any price that might be agreed on by the contracting parties. To induce us to infer that the General Assembly intended to make such extraordinary discriminations in favor of State Armory and Town Hall lotteries, as against State lotteries, drawn for the purpose of public revenue, other and stronger reasons must be urged than were suggested on the present trial. But suppose this State Armory and Town Hall is to be magnified into such a pre-eminent State concern, that it shall over ride not only all other previous lottery grants, but prostrate that system of State revenue, derived from the drawing of lotteries, which had been reared and protected, by so much special legislation; are we not to give the same construction to the act of 1839, chap. *528234, granting lottery privileges to raise a sum of money, in aid of the construction of an outlet lock of the Tide Water Canal at Bell’s Ferry, and to the act of 1839, chap. 219, authorising a lottery to raise a sum of money for building a Masonic Hall at Elkton in Cecil county, and the act of 1839, chap. 146, granting a lottery to aid in the construction of a Town Hall or Odd Fellows Hall at Easton, all of which acts of Assembly confers on its commissioners, in every respect, precisely the same powers and exemption, in reference to the exercise of the franchise granted, that are by the act of 1838, conferred on the Town Hall commissioners? If the argument of the appellant’s counsel be a sound one, we do not see how we can avoid arriving at that conclusion. And yet it would be a startling proposition to assert that by these acts of Assembly, this outlet lock, Masonic Town Hall, and Town or Odd Fellows Hall, were converted into such absorbing, paramount State objects, that we are to presume, without the semblance of an expression of the will of the Legislature to that effect, that it designed for the accomplishment of these objects, to sacrifice the public revenue derived from State lotteries; and to confer on the lottery commissioners under these three, acts of Assembly, all the powers heretofore exclusively vested in the State of lottery commissioners to raise a revenue for the public benefit, and which powers (apart from the act óf 1838,) as now interpreted, were denied to the commissioners and managers under all other lottery grants, emanating from.the State: and were not exercised by the Lottery commissioners, even whilst raising a revenue for the State, but under a specially delegated authority. By such a construction there is entailed upon the State, for a period perhaps, of almost interminable duration and of the must odious character, a lottery system, in a great degree beyond the reach of legislative regulations or restraint, and resting in the almost uncontrolled will of the lottery dealers. And this too, in opposition to the known wish of the Legislature, as evinced by the act of 1834, ch. 219, and more strongly manifested by the act of 1839, ch. 31 — to provide by constitutional enactment for the approach, within some rea-' *529sonable time of the day, when the drawing of lotteries should be at an end in Maryland.
To deprive the State of the means of raising a revenue under such circumstances, by such an implication of power, would we think, be a case in the annals of legislation, without a precedent or authority to sustain it. Infinitely more judicious and consistent with the designs of the Legislature would it have been, to have abandoned all drawing of lotteries for the benefit of the State, and to have drawn them for the State Armory and Town Hall, until the nett sum of $225,000 was raised, than to have clothed the Town Hall commissioners with the powers they now claim. Had such a proposition been made to it, by the projectors of this grand State Armory and Town Hall project, there is no difficulty in divining what its answer would have been.
But we are told, that the State lottery commissioners have themselves given the appellants construction to the act of 1838, by approving of new schemes, after the drawing of schemes purporting to have raised more than the sum of $225,000. What these commissioners may have done, through inadvertence, or misconstruction of the provisions of the acts of Assembly, or a misconception of their duties or powers, or any other cause, can have no influence on the opinion of this court in the case before it.
The appellant’s counsel have relied with great confidence on the third section of the act of 1838, chap. 323, as demonstrating that their grant is not exhausted, because as yet, they have received, for schemes sold, but a small part of the sum they were authorised to raise, and that by the explicit terms of that section, they are empoweerd to continue the selling of schemes, until they have realized from such sales, the nett sum of $225,000. No man, say they would buy a scheme, and pay for it, the entire amount which it purported to raise. This common sense proposition cannot be denied; and therefore the Legislature must have contemplated, in thus giving the power to sell, that the schemes would be' sold for a less sum than by their drawing, they were competent to raise. The third sec*530tion of the act of 1838, conclusively proves that, if any rational mind could have entertained any doubt upon the subject, had that section of the act of Assembly been wholly omitted. But it is the inference which the appellants draw from the proposition that we controvert: That inference is, that the Town Hall commissioners are warranted in selling schemes, until their receipts from such sales realize the nett sum of $225,000^ the amount authorised to be raised by the act of 1838, and its supplement. Does the language used in the act of 1838, chap. 323, and its supplement of 1839, chap. 52, support this inference? In the question we propose to examine, upon a superficial view of these acts of Assembly, there is some plausibility in the construction of them given by the appellants. But its fallacy, we think apparent, upon a more attentive perusal. It will not be denied, as before stated, that .it was the expectation and design of the Legislature, that the purchasers of schemes in the Town Hall lottery, were to acquire them at a less sum than on their drawing they wrnre competent to raise. Upon no other conceivable motive, would any lottery dealer beeome such a purchaser. As a corollary, from this postulate, it must be admitted, that if the Legislature intended to authorise the Town Hall commissioners to sell schemes of. lotteries without limitation as to price, until from such sales they received the nett sum of- $225,000, that the purchasers of such schemes may lawfully draw all they shall have purchased'; notwithstanding, that by such drawing they might raise ten times (for example,} the amount received by the Town Hall commissioners. If the transfer of such authority was not contemplated by the Legislature, it would have passed a law manifestly enabling these commissioners to practice the grossest fraud, that was ever practised, upon an unsuspecting man*. If it did not intend to in vest-these purchasers with such power, then we think the • implication almost irresistible, that it did not design to authorise the sale of more schemes than were competent to raise by their drawing, the sum of $225,000. Does the act of 1838, with its supplement of 1839, by any fair interpretation of the language used in *531them, confer such a power on these commissioners, is the inquiry we propose to consider? So far from it, both the original act and its supplement, negative such an implication of power in the clearest terms. The third section of the act of 1838, provides, “that the said commissioners, appointed by this act, may sell for such sums of money as they may deem proper, the scheme or schemes aforesaid, and the purchasers thereof and their assigns, shall have and enjoy all the rights and privileges in the disposal of the tickets in said schemes, and the raising money therefrom as are conferred on said commissioners.” And the supplement thereto, passed in 1839, chap. 52, for the purpose of increasing the sum authorised to be raised in the original act from $150,000 to $225,000, provides, “that the privilege of drawing a scheme or schemes of lotteries, conferred by said act and this supplement, shall cease as soon as by the drawing of the said schemes, the nett sum of $225,000 shall have been raised.” The third section of the act of 1838, is to be construed in connection with the first, and limits and explains its meaning, showing to what extent the right of sale was conferred, and the powers thereby transferred to the purchasers, which powers are defined in language too explicit, we conceive, for a controverted construction, and give to purchasers “all the rights and privileges in the disposal of the tickets in said schemes, and the raising money therefrom, as are by this act, conferred on said commissioners.” What was the power of the commissioners in raising money and selling tickets in lottery schemes? Why, it ceased to exist the moment $150,000 nett were raised, by the drawing of schemes; and in the hands of the purchasers of schemes it terminated in the occurence of the same event. This interpretation of the Town Hall lottery privilege, is still more explicitly announced in the supplement of 1839, which declares that the lottery privilege shall be extinct, “so soon as by the drawing” of schemes, “the nett sum of two hundred and twenty-five thousand dollars shall have been raised.” No discrimination is intimated, between schemes drawn by the Town Hall commissioners and their purchasers. From the positive terms of these enactments, it *532appears to us, that the powers claimed by the Town Hall commissioners, cannot be deduced from the authority given them to sell schemes of lotteries, and that had they sold schemes, competent to raise five millions of dollars, the moment the purchasers had by the drawing of those schemes, or any of them, raised the nett sum of 225,000, from that moment the lottery privileges, under the purchased schemes were exhausted, and all power, to sell schemes or draw lotteries under the Town Hall grant, was at an end, although in point of fact the Town Hall commissioners may not have realized from the sale of schemes, one-tenth part of the sum of $225,000. In favor of the alleged power to sell schemes until the actual receipt of $225,000, it has been strongly pressed in the argument, that the Legislature intended that the State Armory and Town Hall should be finished ; that this could not be effected for less than $225,000; and that the Legislature would not therefore have licensed sales of schemes by the commissioners, “for such sums of money as they may deem proper, unless it had contemplated, that the loss sustained by the sale of schemes should be restored to the amount to be raised by the lottery grant, by the sale of additional schemes. Before we assent to the conclusion attempted to be drawn from these premises, we must first be satisfied of their truth, which we cannot assume in the absence of all proof. Not knowing what representations were made to the Legislature, as the basis of this provision of the act of 1838, wm cannot consent to speculate in the wide field of conjecture concerning it. Nor if we did, would we consent that such speculations should at all affect our construction of the lottery grant before us, as we can readily imagine the existence of a state of facts, which induced the legislation in question, and which is not only in accordance with, but would greatly strengthen the opinions we have formed on the subject.
But it is urged, that the latter part of the third section of the act of 1838, whicluprovides, “that the said commissioners shall make report, verified by affidavit, immediately upon making the sale or sales of a scheme or schemes as aforesaid,' particularly certifying the amounts and terms of such sales,” *533clearly proves, that these sales were to be continued, until the sura of $225,000 was realized from their proceeds; and that this proviso of the act of Assembly is inoperative, and without object upon any other hypothesis. Neither of these propositions can, in our opinion, be sustained. This provisory enactment is, in every aspect in which it may be viewed, as necessary, and as perfectly consistent with the designs of the Legislature, had they been, that the commissioners should sell only such number of schemes, as upon their face, were competent to raise the stipulated amount, as if such sales were to be continued until the specified sum had been realized by the commissioners; and its operation equally apparent and efficient upon either assumption of the legislative design. The second section of the act of 1838, had directed, that the commissioners should give bond “for the due application for the purposes of this act, of the monies coming to their hands as commissioners.” When therefore, by the third section, they were authorised to sell the schemes of the lotteries, it was a necessary precaution in order to the enforcement of the bond, that reports should be made by the commissioners, of the amuonts received by them on the sales of schemes. But upon our construction of all lottery grants, (other than those drawn by the lottery commissioners for the benefit of the State, under peculiar legislative provisions applicable to them only,) that every scheme raises the sum that it purports to raise, no report of the receipts of the Town Hall commissioners was necessary, and therefore the law required none. Because the sum, in legal contemplation raised, was known to the lottery commissioners, whose duty it was to determine on the exhaustion of the Town Hall lottery grant, when called on to approve schemes to be drawn under it; and the public were presumed to possess the same knowdedge, through the medium of the public newspapers, in which the community are notified of the lottery schemes to be drawn. But the sum received on the sale of a lottery scheme, rests only in the knowledge of the vendor and vendee: hence the necessity for the report required in this case.
It has been said that the act of 1838, cannot defeat or *534retard the gratification of the wish of the Legislature, to secure at some rsasonable time, the termination of all lottery privileges in Maryland, or entail upon us an odious, demoralizing, protracted, lottery scourge; because by the supplement of 1839, chap. 52, it is provided, that the Town Hall lottery privilege shall not extend beyond the period when the existing lottery grants shall have expired. But how easy would it be for the commissioners of this mammoth lottery grant, to obtain the control of some minor lottery privilege, whose time of drawing has no limitation, and thus secure the indefinite duration of its powers. And further, if we ascribe to the Town Hall lottery grant, the alarming powers which are claimed for it, we must yield the same to the Town or Odd Fellows Hall lottery privilege, in the drawing of which, there is no limitation as to time.
The views which we have expressed upon the principal matters in controversy in this case, render it unnecessary to decide several minor incidental points, which were raised in the argument.
The orders of the Chancellor, granting and continuing the injunction issued in this case, are affirmed.
ORDERS AFFIRMED.
Buchanan, C. J., and Archer, J., dissented.